PRESENT: All the Justices

KENNETH M. SHEPHERD, ET AL.
                                                                     OPINION BY
v. Record No. 160606                                           JUSTICE WILLIAM C. MIMS
                                                                     April 13, 2017
RACHELLE CONDE, ET AL.


                  FROM THE CIRCUIT COURT OF FAUQUIER COUNTY
                              Jeffrey W. Parker, Judge


       In this appeal, we consider whether an unincorporated association is a “property owners’

association” within the meaning of the Virginia Property Owners’ Association Act, Code §§ 55-

508 to 55-516.2 (“the Act”).

               I. BACKGROUND AND MATERIAL PROCEEDINGS BELOW

       In 1988, Sentry Realty, Inc. (“Sentry”) recorded a declaration of protective covenants and

restrictions (“the Declaration”) for Saddle Ridge Farms (“the Subdivision”). The Subdivision

comprises six lots cumulatively encompassing approximately 86.7 acres in Fauquier County.

The lots are owned as follows: Lot 1 by David W. Emerick, Sr. and Sandra E. Emerick; Lot 2 by

Rachelle Conde and Norman Conde; Lot 3 by Kenneth M. Shepherd and Patricia E. Shepherd;

Lot 4 by Anita L. Rau and Morton D. Rau; Lot 5 by John S. Schlenker, Jr. and Elizabeth M.

Schlenker; and Lot 6 by George P. Kinsey, III and Cheryl A. Kinsey. The lots are served by a

private road, North Saddle Ridge Court (“the Road”).

       The Declaration created an Architectural Control Committee (“the Committee”), an

unincorporated association, to “have full authority to enforce” the Declaration. The Committee

comprises the owners of the Subdivision’s lots, with one vote for each lot.

       In April 2014, a putative amendment to and restatement of the Declaration (“the First

Amendment”) was recorded in the name of all the lot owners and the Saddle Ridge Farm Home
Owners Association (“the Association”). 1 The First Amendment asserted that the Association

was “governed in all respects by the HOA Act.” The First Amendment also asserted that the

Declaration could be amended by two-thirds of the owners of the Subdivision’s lots, and that the

First Amendment had been adopted by more than that number. The First Amendment was

signed by all the lot owners except the Condes.

       In June 2014, the Condes filed a complaint against the other lot owners and the

Association. They asserted that the Declaration could be amended only with the unanimous

consent of all the lot owners. They also asserted that the Association was not a party to or

created by the Declaration or the First Amendment and that it had no authority under either of

them. They further asserted that the Committee was not a valid “property owners’ association”

under the Act because the Committee did not meet the qualifications for such an association

under Dogwood Valley Citizens Ass’n. v. Winkelman (Dogwood I), 267 Va. 7, 590 S.E.2d 358

(2004), and Anderson v. Lake Arrowhead Civic Ass’n, 253 Va. 264, 483 S.E.2d 209 (1997).

They therefore sought a declaratory judgment that neither the Association nor the Committee had

any authority under the Act, and that the First Amendment was invalid.

       The defendants filed a counterclaim and a first amended counterclaim in August 2014. In

October 2014, a putative second amendment and restatement (“the Second Amendment”) was

recorded in the name of the Association. The Second Amendment asserted that the Association

was created by the Declaration. 2 Like the First Amendment, the Second Amendment was signed

       1
         The First Amendment asserted that the Association was a Virginia non-stock
corporation. The parties now agree that no such entity exists in the records of the State
Corporation Commission, that this assertion was incorrect, and that the Association is an
unincorporated association.
       2
         This assertion is false. The Declaration establishes only one unincorporated association,
the Committee: “an Architectural Control Committee (hereinafter called ‘the Committee’) is
hereby established.” There is no mention of the Association in the Declaration. To the contrary,
the Declaration is clear that the Committee has “full authority” to enforce it.


                                                  2
by all the lot owners except the Condes. The Condes subsequently amended their complaint to

seek a declaratory judgment that the Second Amendment also was invalid.

       The defendants filed a second amended counterclaim. They asserted that the Road was a

common area, and that the Declaration both obligated the Committee to maintain it and

authorized the Committee to collect assessments for its maintenance. They further asserted that

the Committee therefore was a “property owners’ association” within the meaning of the Act.

Repeating the Second Amendment’s false assertion, they asserted that the Declaration created

the Association. In addition, they alleged that the First Amendment and Second Amendment had

each been adopted by a two-thirds majority vote as required by the Declaration and the First

Amendment, respectively. They asserted that under the amendments, the Association was

required to maintain the Road and authorized to collect assessments for its maintenance. They

sought a declaratory judgment that the amendments had been validly adopted and that the

Declaration, First Amendment, and Second Amendment were binding on all of the lot owners.

       After trial and post-trial briefing, the circuit court entered a final order ruling that the

Declaration was not a “declaration” within the meaning of Code § 55-509, that the Declaration

did not create the Association, that neither the Committee nor the Association had authority

under the Act, that all parties and their lots were bound by the Declaration, and that only the

defendants and their lots were bound by the First Amendment and Second Amendment.

       We awarded the defendants this appeal on the following assignments of error 3:



      The defendants have relied on this false assertion as the foundation for some of their
arguments, in both their trial pleadings and their appellate briefs. We therefore must
acknowledge it where it appears, but we will not allow it to affect our analysis.
       3
         We granted the defendants’ petition for appeal on four assignments of error. However,
the fourth assignment of error asserts that “[t]he trial court erred when it failed to rule on the
[defendants’] [r]equest for a [d]eclaratory [j]udgment that ‘the Declaration is binding on all lot
owners in the’” Subdivision. (Alteration omitted.)


                                                   3
       1. The trial court erred in finding that the Association has no powers under the
          [Act] even though the Declaration and Declaration as amended provide the
          power to impose assessments for road maintenance and impose a duty to
          perform such maintenance.

       2. The trial court erred in holding that the Declaration did not create an
          association under Virginia law.

       3. The trial court erred in finding that a 100% majority is required in order to
          amend the Declaration of the Association.

                                          II. ANALYSIS

       The gist of the defendants’ challenge to the circuit court’s judgment is that the court erred

by ruling that the Declaration does not create a “property owners’ association” within the

meaning of the Act. Alternatively, if the court ruled correctly on that point, they assert that it

erred by ruling that the 2014 amendments to the Declaration did not cure the defect(s) so that the

Association qualified as a “property owners’ association” within the meaning of the Act.

       To evaluate whether either unincorporated association in this case (i.e., the Committee or

the Association) qualifies as a “property owners’ association” within the meaning of the Act, we

must determine first whether the Declaration conferred the necessary attributes, then whether the

amendments were validly adopted, and finally, if the amendments were valid, what effect they

had. We therefore consider the defendants’ three assignments of error in chronological order.

We review the circuit court’s interpretations of statutes and restrictive covenants de novo.

Luttrell v. Cucco, 291 Va. 308, 313, 784 S.E.2d 707, 710 (2016) (statutes); Fein v. Payandeh,

284 Va. 599, 605, 734 S.E.2d 655, 658-59 (2012) (restrictive covenants). We also are mindful



        It is clear that the term “‘the Declaration’” as used in the assignment of error refers to the
declaration recorded by Sentry in 1988, exclusive of any subsequent amendments, because that is
how the defendants defined that term in both their petition for appeal and their opening brief.
However, the circuit court expressly ruled in its final order that “[a]ll of the parties’ properties
are subject to the Initial Declaration.” The assignment of error therefore asserts that the circuit
court erred by not making a ruling that it did in fact make. Consequently, we dismiss this
assignment of error as improvidently granted. See Rule 5:17(c)(1)(iii).


                                                  4
that restrictive covenants are disfavored and “construed most strictly against the grantor and

persons seeking to enforce them.” Fein, 284 Va. at 606, 734 S.E.2d at 659.

                        A. WHETHER THE DECLARATION CREATES
                          A “PROPERTY OWNERS’ ASSOCIATION”

        In their second assignment of error, the defendants assert that the circuit court erred by

ruling that the Declaration did not create a “property owners’ association” within the meaning of

the Act. They make this assertion in two parts. First, they assert that the circuit court erred by

ruling that the Declaration was not a “declaration” within the meaning of Act. Second, they

assert that the Declaration creates a “property owners’ association” within the meaning of the

Act based on the statutory language of Code § 55-509. We consider each of these arguments in

turn.
                  1. WHETHER THE DECLARATION IS A “DECLARATION”
                           WITHIN THE MEANING OF THE ACT

        The defendants assert that the circuit court erred by ruling that the Declaration does not

qualify as a “declaration” within the meaning of the Act. They argue that the court relied on our

decision in Dogwood Valley Citizens Ass’n v. Shifflett (Dogwood II), 275 Va. 197, 654 S.E.2d
894 (2008). They assert that we held in Dogwood II that a “declaration” qualifies under the Act

if it creates an association that is obligated both to (1) maintain roads or common area and (2)

assess fees to pay for such maintenance. They argue that this holding does not correctly reflect

the provisions of the Act because Code § 55-509 defines a “declaration” disjunctively as a

recorded instrument that “either (i) imposes on the association maintenance or other operational

responsibilities for the common area or (ii) creates the authority in the association to impose on

lots, or on the owners or occupants of such lots, or on any other entity any mandatory payment of

money.” (Emphasis added.) They argue that to the extent Dogwood II requires an instrument to




                                                  5
both impose maintenance obligations and authorize assessments to qualify as a “declaration”

within the meaning of the Act, Dogwood II contradicts the statute.

       We agree with the defendants that the definition of “declaration” currently codified in

Code § 55-509 states these two elements (i.e., responsibility to maintain the common area and

authority to impose assessments) in the disjunctive. However, that was not the issue before us in

Dogwood II. Rather, the issue was whether the mere recordation of a corporation’s articles of

incorporation and bylaws transmuted those documents into a “declaration” within the meaning of

the Act, thereby transmuting the corporation into a “property owners’ association” within the

meaning of the Act. 275 Va. at 200, 202, 654 S.E.2d at 895, 896. Citing Anderson and

Dogwood I, we did state that the definition of a “property owners’ association” required a

declaration that “impose[d] on an association both the power to assess fees for road and common

facilities maintenance and the duty to perform such maintenance.” Id. at 200, 654 S.E.2d at 895

(emphases added). 4

       In all three cases—Anderson, Dogwood I, and Dogwood II—our holding that Code § 55-

509 requires a “property owners’ association” to have both responsibility to maintain the

common area and authority to impose assessments is based not on the Act’s definition of

“declaration,” where the elements are disjunctive, but on its definition of “property owners’

association,” where the elements are conjunctive. We therefore reject the defendants’ argument

that our holding in Dogwood II contradicts Code § 55-509.




       4
         In Anderson we ruled that a civic association was not a “property owners’ association”
within the meaning of the Act because it had the power to collect maintenance fees but no duty
to maintain the common areas. 253 Va. at 272-73, 483 S.E.2d at 213-14. In Dogwood I, we
likewise ruled that a citizens’ association was not a “property owners’ association” because no
instrument recorded in the land records imposed a duty to maintain the common area. 267 Va. at
13-14, 590 S.E.2 at 361.


                                                6
        The Condes argue that the circuit court correctly ruled that the Declaration was not a

“declaration” within the meaning of the Act because it neither authorizes the collection of an

assessment nor imposes a duty to maintain the common area. On the latter point, they further

argue that the Declaration does not even designate a common area to be maintained. They assert

that the Declaration neither conveys nor leases any common area to the Committee. They also

assert that Paragraph 21 allows the lot owners to dedicate the Road to public use in the future, so

it cannot be common area. We disagree with these assertions about common area.

        Code § 55-509 defines “common area” as “property within a development which is

owned, leased or required by the declaration to be maintained or operated by a property owners'

association for the use of its members and designated as common area in the declaration.”

Consequently, property need not be conveyed or leased to a property owners’ association to

qualify as “common area” so long as such an association is required to maintain or operate the

property for the use of its members, and the property is designated as common area in the

declaration. In this case, we conclude that the demarcation of the Road as an easement on the

plat incorporated into the Declaration is sufficient to fulfill the designation requirement of the

statutory definition. 5

        The remaining question relating to whether there is “common area” is whether the

Declaration requires the Committee to maintain or operate the Road for the use of its members,

i.e., the owners of the six lots. That question is inextricably intertwined with the broader




        5
         Paragraph 21’s provision allowing future public dedication of the Road does not alter
our conclusion. The Declaration does not hover between states of existence awaiting the
occurrence or non-occurrence of a contingent, future, extrinsic event. Whatever effect
dedication of the Road may have when, if ever, it occurs, the mere possibility of dedication in the
future does not alter the present analysis of whether the Subdivision has “common area” or
whether the Declaration is a “declaration.”


                                                  7
question of whether the circuit court erred by ruling that the Declaration did not create any

“property owners’ association” within the meaning of the Act, which we consider below.

             2. THE DEFINITION OF “PROPERTY OWNERS’ ASSOCIATION”

       The defendants argue that the interdependence of the definitions of “declaration,”

“common area,” and “property owners’ association” in Code § 55-509 creates ambiguity because

the definition of each term incorporates both of the other two, yet taken together they are

inconsistent. In light of these inconsistencies, the defendants argue, the disjunctive use of the

elements in the definition of “declaration” should control the definition of “property owners’

association.” We disagree.

       “[A] statute is ambiguous when its language is capable of more senses than one, difficult

to comprehend or distinguish, of doubtful import, of doubtful or uncertain nature, of doubtful

purport, open to various interpretations, or wanting clearness of definiteness, particularly where

its words have either no definite sense or else a double one.” Newberry Station Homeowners

Ass'n v. Board of Supervisors, 285 Va. 604, 614, 740 S.E.2d 548, 553 (2013) (internal quotation

marks and citation omitted). Assuming for the sake of argument that Code § 55-509 is

ambiguous as the defendants assert, we may resolve such ambiguity by consulting legislative

history. JSR Mech., Inc. v. Aireco Supply, Inc., 291 Va. 377, 385, 786 S.E.2d 144, 147 (2016).

       The General Assembly enacted the Act in 1989. 1989 Acts ch. 679. In the original

enactment, Code § 55-509 defined a “declaration” in relevant part as

       any instrument, however denominated, recorded among the land records of the
       county or city in which the development or any part thereof is located, that either
       imposes on the association maintenance or operational responsibilities for the
       common area and creates the authority in the association to impose on lots, or on
       the owners or occupants of such lots, or on any other entity any mandatory
       payment of money in connection with the provision of maintenance or services, or
       both, for the benefit of some or all of the lots, the owners or occupants of the lots,
       or the common area.”


                                                 8
Id. (emphasis added.) It defined “property owners’ association” simply as “an incorporated or

unincorporated entity that is referred to in the declaration,” excluding certain associations

defined by other statutes not relevant here. Id.

       The original definition of a “declaration” in the 1989 enactment created a manifest

ambiguity by pairing “either” with “and,” rather than with “or.” The General Assembly

eliminated this ambiguity in 1991 by amending and reenacting Code § 55-509 to replace the

“and” with “or,” along with other changes not relevant here. 1991 Acts ch. 667. At the same

time and in the same enactment, the General Assembly also amended the definition of “property

owners’ association” to mean “an incorporated or unincorporated entity upon which

responsibilities are imposed and to which authority is granted in the declaration.” Id. (emphasis

added). Thus, at the same time and in the same enactment, the General Assembly affirmatively

acted both to make the elements clearly disjunctive in the definition of “declaration” and clearly

conjunctive in the definition of “property owners’ association.”

       “When interpreting and applying a statute, we assume that the General Assembly chose,

with care, the words it used in enacting the statute, and we are bound by those words.” Kiser v.

A.W. Chesterton Co., 285 Va. 12, 19 n.2, 736 S.E.2d 910, 915 n.2 (2013) (internal quotation

marks and citation omitted). This principle cannot be more true than here, where the legislature

has amended the same code section in two places at the same time with divergent effects. We

therefore must assume that the General Assembly intended the elements to be disjunctive in the

statutory definition of “declaration” but conjunctive in the definition of “property owners’

association.” Accordingly, we must reject the defendants’ argument that the disjunctive use in

the definition of “declaration” controls the definition of “property owners’ association.”

       The defendants also assert that Code § 55-509 defines a “property owners’ association”

as an entity “upon which responsibilities are imposed and to which authority is granted in the


                                                   9
declaration.” They argue that the Declaration created an unincorporated association comprising

the Subdivision’s lot owners, and that the Declaration imposed responsibilities and granted

authority. 6

        As noted above, Code § 55-509 requires a “declaration” to “either (i) impose[] on the

association maintenance or operational responsibilities for the common area or (ii) create[] the

authority in the association to impose . . . any mandatory payment of money in connection with

the provision of maintenance and/or services.” A declaration must both impose responsibilities

and authorize assessments before an entity qualifies as a “property owners’ association” as

defined in that code section. These elements must be fulfilled by language “‘expressly stated’”

in the Declaration. Dogwood I, 267 Va. at 13, 590 S.E.2d at 361 (quoting Anderson, 253 Va. at

272, 483 S.E.2d at 213).

        Paragraph 1 of the Declaration imposes on the Committee the duty to enforce the

Declaration. Paragraph 22 requires the Road to be maintained, and requires the lot owners to pay

a pro-rata share of the cost of such maintenance. Taking these provisions together, we conclude

that they expressly impose upon the Committee a duty to maintain the Road and authorize it to

impose a variable assessment of one-sixth of the cost of such maintenance on the owners of each

respective lot. Consequently, the Declaration fulfills the qualifications of a “declaration” and the

Committee fulfills the qualifications of a “property owners’ association” within the meaning of

the Act. 7 Accordingly, the circuit court’s rulings to the contrary were erroneous and must be

reversed.

        6
         In their opening brief, the defendants imply that the Association is the unincorporated
association created by the Declaration. However, as noted above, there is no mention of the
Association in the Declaration. Consequently, our discussion of the unincorporated association
created by the Declaration is limited exclusively to the Committee.
        7
         Accordingly, the Condes’ other arguments about “common area” being without merit as
discussed above, the Road fulfills the requirements to qualify as a “common area” under the Act.


                                                10
       However, this conclusion does not end our review because the defendants assert not only

that the Committee is a “property owners’ association” within the meaning of the Act, but that

the Association is as well. Because, as noted above, the Declaration neither imposes

responsibility on the Association nor authorizes it to impose assessments, the Declaration does

not qualify the Association to be a “property owners’ association.” We therefore must consider

whether the amendments were validly adopted and whether they succeeded where the

Declaration did not.

                        B. WHETHER THE AMENDMENTS MAY BE
                       ADOPTED BY A TWO-THIRDS MAJORITY VOTE

       In their third assignment of error, the defendants assert that the circuit court erred by

ruling that the First Amendment and Second Amendment applied only to them, to the exclusion

of the Condes, because the amendments were not adopted by unanimous consent. They argue

that, while the general rule is that a restrictive covenant cannot be modified except by consent of

all the affected lot owners, this Court recognized in Barris v. Keswick Homes, LLC, 268 Va. 67,

71, 597 S.E.2d 54, 57 (2004) that a restrictive covenant may itself provide for modification by a

lesser number. They assert that Paragraph 27 of the Declaration sets the threshold at two-thirds

of the lot owners. It provides that

       These covenants are to run with the land and shall be binding on all parties and all
       persons claiming under them and must be in full force and effect for a period of
       not less than twenty-five (25) years from date of recordation and shall
       automatically be extended for successive twenty-five (25) year periods. Changes
       cannot be made unless passed by a vote of two-thirds of the then record owners of
       the lots in the subdivision.

The same provision appears as Paragraph 26 of the First Amendment.

       The defendants argue that the plain meaning of this language permits the lot owners to

amend any part of the Declaration, and subsequently the First Amendment, by a two-thirds




                                                 11
majority vote. Each of the amendments was approved by all of the lot owners except the

Condes, for a five-sixths majority. Thus, they continue, the First Amendment and Second

Amendment were validly adopted according to the requirements set forth in the Declaration and

First Amendment, respectively, and are binding on all the lot owners.

       The Condes argue that the plain meaning of this language permits a two-thirds majority

vote to modify only (1) the original duration of the Declaration, (2) the fact that it automatically

renews, or (3) the duration of the automatic renewal periods. Consequently, they continue, the

general, unanimous-consent requirement applies to modifications of any other provisions of the

Declaration unless there is other language permitting them to be modified by a lesser number.

The Condes assert that the only other provision that mentions modification of the Declaration is

Paragraph 24, which permits Sentry, as the declarant, “or its designee . . . to modify any of the

provisions of these covenants to alleviate hardship.” Paragraph 24 does not apply here, the

Condes argue, so the First Amendment and Second Amendment are invalid because they were

not adopted by unanimous consent.

       As noted above, restrictive covenants are disfavored and ambiguities are construed

against the party seeking to enforce the covenant. Barris, 268 Va. at 71, 597 S.E.2d at 57.

However, we “will enforce restrictive covenants where the intention of the parties is clear and

the restrictions are reasonable.” Fein, 284 Va. at 606, 734 S.E.2d 659. We also will enforce

them “if it is apparent from a reading of the whole instrument that the restrictions carry a certain

meaning by definite and necessary implication.” Scott v. Walker, 274 Va. 209, 213, 645 S.E.2d
278, 280 (2007).

       The parties agree that Paragraph 27 permits certain changes to be made by a two-thirds

majority vote. They dispute only what changes the paragraph applies to. The paragraph does not

expressly define its scope. However, we do not believe that this omission creates an ambiguity.


                                                 12
       Paragraph 27 comprises two sentences. The first begins with “These Covenants,”

meaning the Declaration, and that is the subject of every verb in the sentence: the Declaration

“[is] to run with the land;” the Declaration “shall be binding;” the Declaration “must be in full

force . . . for twenty-five (25) years;” the Declaration “shall automatically be extended for

successive twenty-five (25) year periods.” We therefore conclude that the Declaration is the

focus of the paragraph and that the “changes” mentioned in the second sentence are changes to

the Declaration in its entirety, not changes only to those attributes of the Declaration set forth in

the first sentence, such as the twenty-five-year periods of duration or the automatic renewal.

       Accordingly, the circuit court erred by ruling that the First Amendment and Second

Amendment were binding only on the defendants, to the exclusion of the Condes. Paragraph 27

of the Declaration and the identical language in Paragraph 26 of the First Amendment allowed

the lot owners to adopt the First Amendment and Second Amendment, respectively, by a two-

thirds majority vote, and such amendments are binding on all the lot owners.

    C. WHETHER THE ASSOCIATION IS A “PROPERTY OWNERS’ ASSOCIATION”
                    WITHIN THE MEANING OF THE ACT

       In their first assignment of error, the defendants assert that “[t]he trial court erred in

finding that the Association has no powers under the [Act] even though the Declaration and

Declaration as amended provide the power to impose assessments for road maintenance and

impose a duty to perform such maintenance.” (Emphasis added.) Unlike the second assignment

of error, discussed above, this assignment of error does not assert that the circuit court erred by

failing to rule that the Declaration created any unincorporated association that qualified as a

“property owners’ association” within the meaning of the Act. Rather, it asserts that the circuit

court erred by ruling that the Association specifically is not a “property owners’ association”

within the meaning of the Act.



                                                  13
        The defendants argue that evidence in the record establishes that the Association has paid

to maintain the Road and has imposed assessments to collect the costs of such maintenance.

However, that is not the standard to qualify as a “property owners’ association” within the

meaning of the Act. To the contrary, as discussed at length above in our analysis of the second

assignment of error, the standard is that the declaration must impose a duty to maintain common

area and authorize the imposition of assessments for the costs of such maintenance. Our review

of the Second Amendment establishes that the Association does not fulfill either requirement. 8

        Like Paragraph 2 of the Declaration, Paragraph 1 of the Second Amendment provides

that each lot owner is automatically a member of the Committee. Cf. Code § 55-509 (defining a

“development” as, in relevant part, “real property . . . subject to a declaration . . . with respect to

which any person, by virtue of ownership of a lot, is a member of” a property owners’

association). Nothing in the Second Amendment provides who the members of the Association

are or how they become members. The Second Amendment certainly does not provide that one

becomes a member of the Association, rather than or in addition to the Committee, by virtue of

owning a lot within the Subdivision.

        More importantly, unlike Paragraph 1 of the Declaration, no provision in the Second

Amendment confers a general duty on any entity to enforce it. However, all the powers

specifically conferred on the Committee by Paragraphs 3, 4, 5, 6, 7, 8, 11, 15, 18, and 19 of the

Declaration (relating to the approval of signs, commercial activities, parking, and placing or

altering improvements including structures, fences, swimming pools, and tennis courts) are

replicated in Paragraphs 2, 3, 4, 5, 6, 7, 10, 14, 16, and 17 of the Second Amendment as powers



        8
         As noted above, the Second Amendment asserts that the Association was created by the
Declaration. We have refuted that assertion because the Declaration makes no mention of the
Association at all.


                                                  14
specifically conferred (again) on the Committee. Paragraph 24 of the Declaration has been

modified and appears in Paragraph 22 of the Second Amendment, now empowering the

Committee rather than Sentry (or the Association) “to modify any of the provisions of these

covenants to alleviate hardship.” Paragraph 12 of the Second Amendment includes a power not

conferred on the Committee in the Declaration, that of approving animals other than horses,

cattle, or household pets, but again confers this power on the Committee, not the Association.

Thus, where the Second Amendment confers power, it confers it upon the Committee rather than

the Association.

       This pattern persists with regard to the duty to maintain common area and the authority to

impose assessments. Paragraph 21 of the Second Amendment replaces Paragraph 22 of the

Declaration by requiring that the Road be maintained and that the lot owners pay a pro-rata share

of the cost of such maintenance. However, it provides that “each [o]wner shall pay to such

[p]erson at such place as the Committee may direct that installment of the [a]ssessment which is

due during such period. The Committee shall establish one or more payment periods and the due

dates for each such payment in each fiscal year.” (Emphases added.) While Paragraph 22 of the

Second Amendment provides that “[e]ach [o]wner of a [l]ot shall pay to the Association all

[a]ssessments and other charges as determined by the Committee and assessed by the

Association pursuant to the provisions of this Declaration” (emphasis added), no provision

empowers the Association to make such an assessment. 9 Under Paragraph 21, the assessment for


       9
         Although Paragraph 27 makes any lot owner liable to the Association for its costs, and
provides that such costs “may be assessed against” the lot owner, the express language of that
provision only makes the assessment discretionary. It does not indicate what entity determines
whether or how much of such costs actually will be imposed as an assessment. In any event, the
costs which could, theoretically, be imposed as an assessment under this paragraph relate to
“expense of all upkeep rendered necessary by such [o]wner’s act or omission regardless of
neglect or liability, but only to the extent that such expense is not covered by the proceeds of
insurance carried by the Association.” Consequently, from this context, the costs that may be


                                               15
maintenance is made by the Committee, not the Association. Under Paragraph 21, the

Committee, not the Association, determines what the assessment for maintenance is, when it is

due, and to whom it is paid. This is underscored by Paragraph 23, which provides that “[t]he

Committee may file or record” a lien on the lot of any owner who fails to pay his or her

assessment, and Paragraph 30, which provides that if any lot owner is more than thirty days late

paying his or her assessment, “interest from the due date at a rate of six percent per annum may

be imposed in the discretion of the Committee.”

       Turning to other provisions dealing with assessments, Paragraph 32 authorizes the

Committee to “impose charges” upon an owner for violating the Second Amendment, and that

such “[c]harges are assessments and shall be collectible as such and shall also constitute a lien

against a lot.” Paragraph 33 provides that “[t]he Committee, before imposing any charge shall

afford” the affected lot owner “the due process rights set forth in Section 55-513” of the Act.

       In fact, all references in the Second Amendment to any entity having power or

responsibility under the Act, like Paragraph 33, refer to the Committee, not the Association.

Paragraph 23 empowers the Committee to record a lien for unpaid assessments “to confirm the

establishment and priority of such lien by Section 55-516” of the Act. Paragraphs 25 and 37

provide that “[t]he Committee is authorized to adopt” measures to enforce the Second

Amendment as permitted by the Act.

       In short, nothing in the Second Amendment either imposes upon the Association a duty

to maintain the Road or authorizes it to impose assessments for the costs of such maintenance.

The Association therefore does not fulfill either of the requirements to qualify as a “property




assessed under Paragraph 27 appear to relate to repairs necessitated by damages caused by a lot
owner, not maintenance.


                                                16
owners’ association” within the meaning of the Act. Accordingly, the circuit court did not err by

ruling to that effect and we will affirm this portion of its judgment.

                                        III. CONCLUSION

       For the reasons set forth above, we will reverse the judgment of the circuit court. Noting

that the final order of the circuit court directed the clerk of that court to record the order among

the land records of Fauquier County, we will remand the case for further proceedings consistent

with this opinion.
                                                                                    Affirmed in part,
                                                                                    reversed in part,
                                                                                    and remanded.




                                                 17